DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2022 has been entered.

Response to Arguments
Applicant's arguments filed 2 November 2022 have been fully considered but they are not persuasive.

Applicant argues Chuang does not disclose “when the second syntax flag indicates that the current block region is split using 1D partition, signalling or parsing one or more syntax flags to indicate a split type under the 1D partition”.  Examiner respectfully disagrees and respectfully directs Applicant’s Attention to Chuang: ¶ [0088]: In FIG. 6B, the solid lines indicate quad tree-based splitting, and dashed lines indicate binary tree-based splitting. In each splitting node (i.e., non-leaf node) of the binary tree portion of FIG. 6B, video encoder 20 may signal one flag to indicate which binary splitting type (i.e., horizontal or vertical) is used. In the example of FIG. 6B, a flag value of zero (0) indicates horizontal splitting, and a flag value of one (1) indicates vertical splitting. For the quad tree-based portion of the QTBT structure, there is no need to signal an indication of the splitting type, because the splitting nodes of the quad tree-based portion are always split horizontally and vertically into four (4) sub-blocks with equal sizes.

Election/Restrictions
Newly submitted claims 9 and 17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-3 and 6-8 are drawn to using a single model which determines syntax for partitioning where claims 9-10 and 12-17 are drawn to determining which model of syntax to use.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-10 and 12-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 6-8, drawn to coding using a single model which determines syntax for partitioning, classified in H04N 19/70.
II. Claims 9-10 and 12-17, drawn to adaptive coding determining which model of syntax to use, classified in H04N 19/102.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as encoding/decoding with only one mode available.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 20180070110) in view of Jang et al. (US 2021/0021840 A1)

Regarding Claims 1 and 8, Huang discloses an apparatus performing a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: FIG. 3]; partitioning the current block region into one or more coding units by firstly signalling or parsing a first syntax flag to indicate whether the current block region is split into multiple smaller blocks or whether the current block region is not further split and corresponds to a coding unit [Chuang: ¶ [0038]: Each node of the quadtree data structure may provide syntax data for the corresponding CU. For example, a node in the quadtree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs. Syntax elements for a CU may be defined recursively, and may depend on whether the CU is split into sub-CUs. If a CU is not split further, it is referred as a leaf-CU], and based on the [syntax] indicating that the current block region is split into multiple smaller blocks, signalling or parsing a second syntax flag to indicate whether the current block region is split using quadtree (QT) partition or one-dimensional (1D) partition [Chuang: ¶ [0085]: a CTB is first partitioned according to the quad-tree structure, where the quad-tree splitting of one node can be iterated until the node reaches a minimum allowed quad-tree leaf node size (MinQTSize)]; when the second syntax flag indicates that the current block region is split using 1D partition, signalling or parsing one or more syntax flags to indicate a split type under the 1D partition [Chuang: ¶ [0088]: FIG. 6B illustrates the tree structure corresponding to the QTBT-based block partitioning shown in FIG. 6A. In FIG. 6B, the solid lines indicate quad tree-based splitting, and dashed lines indicate binary tree-based splitting. In each splitting node (i.e., non-leaf node) of the binary tree portion of FIG. 6B, video encoder 20 may signal one flag to indicate which binary splitting type (i.e., horizontal or vertical) is used. In the example of FIG. 6B, a flag value of zero (0) indicates horizontal splitting, and a flag value of one (1) indicates vertical splitting. For the quad tree-based portion of the QTBT structure, there is no need to signal an indication of the splitting type, because the splitting nodes of the quad tree-based portion are always split horizontally and vertically into four (4) sub-blocks with equal sizes]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Chuang: FIG. 3].
Chuang may not explicitly disclose the second syntax flag is based on the first syntax flag indicating that the current block is split into multiple smaller blocks.
However, Jang discloses an apparatus and a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Jang: FIG. 1] partitioning the current block region into one or more coding units by firstly signalling or parsing a first syntax flag to indicate whether the current block region is split into multiple smaller blocks or whether the current block region is not further split and corresponds to a coding unit [Jang: Abstract: The present invention relates to an image processing method and an apparatus therefor. Specifically, a method for decoding an image may comprise the steps of: decoding a first split flag indicating whether to split a first block using a binary tree structure; when the first split flag indicates that the first block is split, decoding split mode information indicating the direction in which the first block is split; checking whether a second block split from the first block is a square block, according to the split mode information; and when, as a result of the checking, it is determined that the second block is a square block, decoding a second split flag indicating whether to split the second block using a quad tree structure], and based on the first syntax flag indicating that the current block region is split into multiple smaller blocks, signalling or parsing a second syntax flag to indicate whether the current block region is split using: quadtree (QT) partition or one-dimensional (1D) partition [Jang: Abstract: split mode information… second split flag] when the second syntax flag indicates that the current block region is split using 1D partition, signalling or parsing one or more syntax flags to indicate a split type under the 1D partition; [Jang: ¶ [0141]: Referring to FIG. 10, the binary tree of the QTBT may be split in a horizontal direction or a vertical direction. If the binary tree is split into a node of a lower depth, a split mode indicating that the binary tree will be split in which direction in addition to BinarySplitFlag indicating whether or not to perform a binary split needs to be signaled] and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Jang: FIG. 1 & 2].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the syntax processing of Chuang with the syntax method of Jang in order to reduce excessive computational processing, improving overall performance.













Regarding Claim 2, Chuang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Chuang in view of Jang discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Chuang: ¶ [0079]].
	












Regarding Claim 3, Chuang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Chuang in view of Jang discloses wherein no further syntax flag is signalled when the current block region is not split as indicated by the first syntax flag [Jang: Abstract].













Regarding Claim 6, Chuang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Chuang in view of Jang discloses wherein the signalled or parsed split type is a horizontal BT (binary tree) split type, a vertical BT split type, a horizontal TT (triple tree) split type, or a vertical TT split type [Chuang: FIG. 7A; and ¶ [0088]].













Regarding Claim 7, Chuang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Chuang in view of Jang discloses wherein the 1D partition comprises BT partition and TT partition [Chuang: Abstract; and FIG. 7A].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482